Citation Nr: 0609452	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
October 1970 to August 1978, and from January 1984 to August 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the July 1999 rating decision, 
the RO denied entitlement to an increased (compensable) 
rating for the veteran's bilateral hearing loss. 

The veteran perfected an appeal of that determination.  In 
June 2001, the Board remanded the case for further 
development and adjudication.  In a June 2002 rating 
decision, the RO increased the evaluation of the veteran's 
bilateral hearing loss from zero to 10 percent, effective 
July 15, 1999.  Because the increase in the evaluation does 
not represent the maximum rating available for the 
disability, the veteran's claim for an increased evaluation 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

When this matter was before the Board in April 2003, the 
Board again remanded the case for further development and 
adjudication.  Subsequently, the RO confirmed and continued 
the denial of the veteran's claim, and returned the case to 
the Board for further appellate review.  

In a May 2004 decision-as clarified in a June 2005 Board 
Order-the Board denied the claim for an increased rating for 
bilateral hearing loss in excess of 10 percent.  The 
appellant appealed to United States Court of Appeals for 
Veterans Claims (Court).  In a June 2005 Court Order, the 
Court granted a March 2005 Joint Motion for Remand submitted 
by the Secretary and appellant (the parties).  Under that 
Order, the Court vacated the Board's May 2004 decision with 
respect to the issue of entitlement to an increased rating 
for bilateral hearing loss, and remanded the case to the 
Board for compliance with the instructions in the Joint 
Motion.

The Board notes that the claims file contains two rating 
decisions that apparently were not part of the claims file 
available to the Board at the time of its May 2004 decision.  
In an August 2003 rating decision, the RO proposed to reduce 
the evaluation for the bilateral hearing loss from 10 to zero 
percent; and in a November 2003 rating decision, the RO 
reduced the rating from 10 to zero percent, effective from 
February 1, 2004.  The veteran did not appeal that reduction.  
Therefore, the issue before the Board at this time is 
entitlement to to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling; which reflects the current noncompensable rating 
for the bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005, the Court issued an Order vacating the Board's 
May 2004 decision with respect to the issue of entitlement to 
an increased rating for bilateral hearing loss, and remanding 
the case to the Board for compliance with instructions in the 
Joint Motion.

In the Joint Motion adopted by the Order, the parties agreed 
to the following reasons for Remand.  First, they agreed that 
VA did not fulfill its duty to assist the appellant in the 
development of his claim; noting that VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
his claim and to provide an adequate medical examination or 
opinion necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.

Second, the parties agreed that VA did not comply with 
directives of the June 2001 and April 2003 Remand Orders.  
See Stegall v. West, 11 Vet. App. 268 (1998)

Third, the parties agreed that the Board did not provide 
adequate reasons and bases for its finding that VA's duty to 
assist the claimant was fulfilled.  

With respect to the first two reasons, on review of the 
record, the Board finds that a remand to the RO is necessary.  
The Board shall prospectively address the third reason if and 
when the case returns from the RO to the Board.

Review of the Board's June 2001 Remand Orders shows that in 
June 2001, the Board directed the RO to conduct audiological 
evaluation, and that the claims folder must be made available 
to the examiner for review prior to the examination.  
Pursuant to that directive, the RO scheduled an audiological 
examination, and the veteran underwent audiological 
examination in March 2002.  The report of that examination 
states clearly that medical records were not available for 
review.

In April 2003, the Board remanded the case to the RO again.  
The Board directed the RO to schedule the veteran for a VA 
audiological evaluation, and to send the claims folder to the 
examiner for review.  The Board further directed that the 
examiner should acknowledge review of the claims folder; and 
reflect in the examination report consideration of the 
documented, relevant medical history.

Review of the subsequent June 2003 VA audiological 
examination report shows that the examiner reported that the 
veteran's claims file was not available for review, although 
his March 2002 audiogram was on file and reviewed.

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Accordingly, the case must be 
remanded to the RO for the RO to schedule an examination as 
outlined in the order below.  Stegall v. West, 11 Vet. App. 
268 (1998).  Prior to that examination, the RO should arrange 
to obtain any pertinent medical records not already of 
record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his bilateral 
hearing loss since June 2003.  The RO 
should appropriately proceed to request 
copies of any outstanding (not currently 
of record) private or VA medical records 
of treatment for the bilateral hearing 
loss for that period from all sources 
identified.

2.  The RO should schedule the veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and severity of the veteran's 
bilateral hearing loss.

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See  38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

3.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.  

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


